Citation Nr: 0738810	
Decision Date: 12/11/07    Archive Date: 12/19/07

DOCKET NO.  04-24 996A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for flat feet. 

3.  Entitlement to service connection for residuals of Bell's 
palsy.

4.  Entitlement to service connection for bilateral hearing 
loss.

5.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and his spouse.


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefits sought on 
appeal.   
 
The veteran testified before the undersigned in August 2007 
at a Travel Board hearing held at the RO. 


FINDINGS OF FACT

1.  The current medical evidence does not show the presence 
of PTSD. 

2.  The current medical evidence does not show the presence 
of flat feet. 

3.  The objective medical evidence is in equipoise as to 
whether the veteran has  residuals of Bell's palsy related to 
service.



4.  Competent medical evidence related current bilateral 
hearing loss to noise exposure present in service; and giving 
the veteran the benefit of the doubt, the objective medical 
evidence is in equipoise as to whether the current hearing 
loss is related to service.

5.  Competent medical evidence related current tinnitus to 
noise exposure present in service; and giving the veteran the 
benefit of the doubt, the objective medical evidence is in 
equipoise as to whether the current tinnitus is related to 
service.


CONCLUSIONS OF LAW

1.  The criteria for establishing entitlement to service 
connection for PTSD, are not met.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

2.  The criteria for establishing entitlement to service 
connection for flat feet, are not met.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2007).

3.  Resolving the benefit of the doubt in the veteran's 
favor, residuals of Bell's palsy were incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2007).

4.  Resolving the benefit of the doubt in the veteran's 
favor, bilateral hearing loss was incurred in active military 
service. 38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.385 (2007).

5.  Resolving the benefit of the doubt in the veteran's 
favor, tinnitus was incurred in active military service. 38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2007).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence VA 
will seek to provide and which information and evidence the 
claimant is expected to provide.  In compliance with 
38 C.F.R. § 3.159(b), the notification should also include 
the request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  

In this case, VA essentially satisfied the notification 
requirements of the VCAA by means of a number of letters 
dated between August 2002 and March 2006.  In those letters 
the RO informed the veteran of the types of evidence needed 
in order to substantiate his claims on appeal for service 
connection.  VA has also informed the veteran of the division 
of responsibility between the veteran and VA for obtaining 
that evidence, and VA requested that the veteran provide any 
information or evidence in his possession that pertained to 
such claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess v. 
Nicholson.  In regard to the present claims adjudicated below 
for service connection, the Board finds that the veteran is 
not prejudiced by a decision at this time.  Any question of 
appropriate notice pursuant to Dingess either is mooted by 
the denials of the claims decided below, or will be addressed 
by the RO in the case of the claims granted.

The Board also finds that VA has made reasonable efforts to 
obtain relevant records adequately identified by the veteran.  
The information and evidence that have been associated with 
the claims file consist of service and post-service medical 
records, a hearing transcript of the August 2007 Travel Board 
hearing before the undersigned, and statements made in 
support of the veteran's claim.  

In sum, the veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and 
to respond to VA notices.  Also, the actions taken by VA have 
essentially cured any defect in the VCAA notice.  The purpose 
behind the notice requirement has been satisfied, because the 
veteran has been afforded a meaningful opportunity to 
participate effectively in the processing of his appealed 
claim. 

II.  Analysis

The veteran claims entitlement to service connection for PTSD 
due to in-service stressors involving combat related 
situations; flat feet; residuals of Bell's palsy in service; 
and bilateral hearing loss and tinnitus due to noise exposure 
in service.  
  
Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  In 
order to establish service connection for the claimed 
disorder, there must be medical evidence of a current 
disability; medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service connected, unless 
clearly attributable to intercurrent causes. 38 C.F.R. § 
3.303(b). When a condition noted during service is not shown 
to be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the 
claim. Id. Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection may be granted only when a disability was 
incurred or aggravated in the line of duty and was not the 
result of the veteran's own willful misconduct or, for claims 
filed after October 31, 1990, the result of his abuse of 
alcohol or drugs. 38 C.F.R. § 3.301(a).

To establish service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the current disability. See Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Congress has specifically limited entitlement to service-
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. §§ 
1110.  Hence, in the absence of proof of a present disability 
(and, if so, of a nexus between that disability and service), 
there can be no valid claim for service connection.  Gilpin 
v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

Lay statements are considered to be competent evidence when 
describing the symptoms of a disease or disability or an 
injury.  However, when the determinative issue involves a 
question of medical causation, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
evidence does not show that the veteran possesses medical 
expertise and he does not argue otherwise.

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  38 U.S.C.A. § 7104(a) (West 2002); Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2005).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the claim, the 
claimant shall be given the benefit of the doubt in resolving 
each such issue.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 
3.102 (2005).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is not applicable.  Ortiz, 274 
F.3d at 1365.
 
PTSD

Entitlement to service connection for PTSD requires (1) 
medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a) [i.e., under the criteria of Diagnostic 
and Statistical Manual of Mental Disorders, Fourth Edition 
(DSM- IV)]; (2) a link, established by medical evidence, 
between the veteran's current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed inservice 
stressor.  38 C.F.R. § 3.304(f)(1).

Despite some indications of PTSD, the Board finds that the 
preponderance of the evidence is against the claim that the 
veteran has PTSD.  In particular, the Board notes that during 
both VA examinations for psychiatric symptomatology (for 
mental disorders conducted in October 2002, and for PTSD 
conducted in January 2007), the examiners failed to diagnose 
PTSD.  At the January 2007 examination, conducted to 
specifically address the issue of whether the veteran had 
PTSD linked to service, the examiner determined that the 
criteria for a diagnosis of PTSD were not met.  Such medical 
evidence is highly probative evidence which shows that the 
veteran does not have PTSD.  

During the January 2007 VA examination, the examiner noted 
that the veteran's DD 214 indicated the veteran had 
experienced combat.  The veteran did not provide a detailed 
explanation regarding his military service.  The examiner 
discussed the veteran's present medical history citing 
specific symptomatology, and concluding that the veteran did 
not report all symptoms consistent with a diagnosis of PTSD.  
The examiner indicated that the veteran served in Vietnam for 
twelve months in a combat situation, which constituted his 
combat stressors.  The veteran was not wounded, and the 
examiner found that the overall level of traumatic stress 
exposure was moderate.

After examination, the examiner assessed that the veteran met 
the DSM-IV stressor criterion for PTSD; however, the report 
concludes with a diagnosis which does not include PTSD.  The 
diagnosis consisted of substance induced persisting dementia 
(alcohol); nicotine dependence; and alcohol dependence in 
sustained full remission.  The examiner concluded with an 
opinion that though the veteran participated in combat and 
went through combat trauma, he does not meet criterion for 
PTSD now or when first seen by psychiatry in 2004.  The 
examiner also noted that the veteran had neuropsychological 
testing that did not support an anxiety diagnosis.  Based on 
all of this, the examiner opined that a diagnosis of PTSD 
cannot be made without resorting to mere speculation.

While some VA treatment records list PTSD as part of a 
problem list or assessment, none of the assessments appear to 
have been based on a full examination such as including 
comprehensive, time-intensive evaluations employing both 
interview and test data, and/or review of the veteran's 
claims file.  

In earlier private examinations by M.I. Saleh, M.D., in March 
and June 2002, Dr. Saleh's primary impression was that the 
veteran had encephalopathy, and alcohol abuse.  In the June 
2002 examination, apparently based on the veteran's report of 
seeing flashes from old times when in Vietnam, Dr. Saleh made 
a finding that the veteran had symptoms of agitation, 
restlessness and post traumatic flashes.  In the examination 
report, Dr. Saleh concluded with an impression of (1) 
encephalopathy likely multifactorial; (2) anxiety/possible 
post-traumatic stress syndrome; and (3) history of alcohol 
abuse with possible mild dementia.  To the extent that the 
impression of "anxiety/possible post-traumatic stress 
syndrome" supports the veteran's claim, however, the mere 
possibility of post-traumatic stress syndrome is not 
equivalent to a diagnosis of PTSD in accordance with 38 
C.F.R. § 4.125(a).  Moreover, later that month in a report 
reflecting Dr. Saleh's most recent impression, the sole 
diagnosis was encephalopathy.  

The medical evidence overall indicates that, as diagnosed in 
January 2007, the veteran's primary psychiatric condition is 
substance induced persisting dementia.  Based on the medical 
evidence on file, the preponderance of the evidence is 
against the claim that the veteran has PTSD.  Therefore, the 
veteran's claim for service connection for PTSD fails on the 
basis that all elements required for such a showing have not 
been met.  

One of the necessary criteria to establish service connection 
for PTSD is medical evidence, which shows that the veteran 
currently has PTSD.  In this regard, for the reasons 
discussed above, the recent medical evidence discussed above 
did not show the presence of PTSD.  When specifically 
addressing this issue, the January 2007 VA examiner 
specifically concluded that there was insufficient evidence 
for a diagnosis of PTSD.  Thus, there is no current medical 
evidence confirming the presence of PTSD.

Based on the foregoing, the preponderance of the evidence is 
against the claim that the veteran has PTSD.  In light of the 
Board's determination that the preponderance of the evidence 
is against the claim that the veteran has PTSD, issues of 
whether the veteran participated in combat, and whether 
verified stressors exist, are "downstream" issues which will 
not be further discussed.  See Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998) (holding that under 38 U.S.C.A. § 1110, the 
veteran must submit proof of a presently existing disability 
resulting from service in order to merit an award of 
compensation).

Thus, the Board finds that service connection is not 
warranted because a preponderance of the evidence shows that 
the veteran is not currently diagnosed with PTSD.  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (where the 
proof is insufficient to establish a present disability there 
can be no valid claim for service connection).  Therefore, 
based on the foregoing, service connection for PTSD is 
denied.  In reaching this decision, the Board has considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

Flat Feet

Service medical records show that at the June 1964 enlistment 
examination, the veteran reported no problems attributable to 
flat feet; and on examination, the evaluation of the feet was 
normal.

In a June 1965 treatment record, the treatment provider noted 
that the veteran had pain in the left anterior aspect of the 
foot, and was flat footed.  The impression was falling 
arches, for which the veteran was to be treated with  arch 
and metatarsal support.

During an August 1966 "remote duty" examination, the 
veteran reported no problems associated with his feet; and on 
examination, the evaluation of the feet was normal.

During an August 1968 separation examination, the veteran 
reported having had foot trouble.  On examination, the report 
contains an indication that clinical evaluation of the feet 
was abnormal, with a clarification that feet were normal to 
examination.  The report of medical history and report of 
examination contain a section in which the examiner explained 
that the veteran had had fallen metatarsals three years 
before, for which he was treated with metatarsal bars with 
good results-no bars worn now.  

Post-service medical records consist of VA and private 
treatment records dated from March 2002 to September 2007; 
and the report of VA examination for feet in February 2007.  
Careful review of the records show no competent medical 
evidence of the presence of flat feet or any other foot 
disorder related to service.  None of the VA or private 
treatment records contains a diagnosis of flat foot or any 
indication of a condition that would be associated with that 
disorder.  

During the February 2007 VA examination, the veteran reported 
having intermittent pain in both feet, which was worse when 
walking.  He reported that on walking he had stiffness but no 
weakness, swelling, redness or heat, fatigability or lack of 
endurance.  He also reported complaints of pain in the feet 
with standing.  

On examination, the veteran's gait was normal.  The 
architecture of the feet was normal on the right and left 
sides.  The veteran did not have pes planus; or foot 
malalignment, hammertoes, or claw foot.  There was no 
evidence of any abnormal weight bearing, edema, functional 
limitations with standing or walking, or instability or 
laxity.  X-ray examination was normal: the X-ray report 
contains findings of degenerative changes seen in the right 
first metatarsal phalangeal joint, but otherwise no 
significant foot abnormalities were seen bilaterally.  The 
examination report concludes with a diagnosis of mild 
degenerative joint disease noted to both feet; normal arch 
height noted bilaterally.  The examiner concluded with an 
opinion that there was no evidence of fallen metatarsals; and 
the current status of the feet were most likely age related 
and a normal progression of disease.

In summary, review of the claims file shows no competent 
medical evidence of any current flat feet, or pes planus, as 
claimed.  Although the veteran is shown to have some mild 
degenerative joint disease of both feet, he has normal arch 
height, bilaterally.  

Though degenerative joint disease noted of both feet is not 
specifically claimed, nevertheless, the Board notes that 
there is no evidence of this disease within one year of 
discharge, or until February 2007, approximately four decades 
after the veteran left service in 1969.  See 38 C.F.R. § 
3.307, 3.309; Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 
230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).   The only opinion 
on the matter of the diagnosed degenerative joint disease, is 
that this is most likely age related and a normal progression 
of disease.  There are no opinions to the contrary.  
 
Thus, the Board finds that service connection for flat feet 
is not warranted because a preponderance of the evidence 
shows that the veteran is not currently diagnosed with that 
disorder.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (where the proof is insufficient to establish a 
present disability there can be no valid claim for service 
connection).  Therefore, based on the foregoing, service 
connection for flat feet is denied.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt, however, as the preponderance of the evidence is 
against the appellant's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Bell's Palsy

Service medical records show that the veteran was treated 
over several months during service for Bell's palsy, 
beginning in May 1967.  Review of the records indicate that 
this was believed to have been associated with an ear 
infection earlier that year.  In June 1967, a treatment 
record noted onset of Bell's palsy on the right side five 
weeks before, apparently due to an ear infection, with very 
little improvement.  Later in June 1967, the treatment 
provider noted the veteran was being seen for a follow-up of 
Bell's palsy of seven weeks duration.  The veteran was still 
unable to close his right eye, show teeth, or wrinkle his 
brow on the right side.  Treatment records in July 1967 show 
that there was no improvement shown at that time.

A consultation sheet dated in July 1967 shows that the 
examiner felt there was nothing that could be done for the 
diagnosed Bell's palsy, except for massage, eye protection, 
and treatment with B1.  

The report of the August 1968 separation examination shows 
that no abnormal evaluations were made with respect to any 
residuals of Bell's palsy.  At that time the veteran reported 
no referable complaints.

The most probative medical evidence regarding the claimed 
residuals of Bell's palsy is contained in the report of a 
February 2007 VA examination for neurological disorders.  
During that examination, the veteran reported that during 
service the right side of his face became paralyzed, and he 
was unable to blink his eye or chew food on that side.  He 
had a headache, and paresthesias on the right side.  He 
reported that it took a year to start to improve.  He 
indicated that presently he had an improvement of about 70 
percent from the acute stage in service.  He reported that 
currently he had trouble blinking his eye.  His health care 
surrogate reported that when he sleeps his right eye does not 
completely close.  The veteran also reports complaints of 
pain in the right cheek, which lasts for several hours, and 
which started about five years before the current 
examination.

On examination, the examiner made findings that there was a 
very slight asymmetry with the right nasolabial fold 
effacement, which resolves with facial expression.  There was 
a mild asymmetry with eyebrow raising on the right side.  
Other neurological findings were reported which were 
generally normal.  After examination the report contains a 
diagnosis of Bell's palsy-near resolved.  

Bell's palsy is a unilateral facial paralysis of sudden 
onset, due to a lesion of the facial nerve, and resulting in 
characteristic distortion of the face.  See Dorland's 
Illustrated Medical Dictionary 1353 (30th ed. 2003).  Most 
patients recover without any cosmetically obvious 
deformities; however, approximately 5 percent are left with 
an unacceptably high degree of sequelae, which can be severe.  
See http://www.emedicine.com/emerg/topic56.htm.

In order for the veteran to prevail, it is only necessary 
that the probative evidence for and against the claim be in 
relative equipoise.  The favorable evidence need not outweigh 
that which is unfavorable for the veteran to be entitled to 
the benefit of the doubt.  To deny the claim would require 
that the evidence preponderate against it. Alemany v. Brown, 
9 Vet. App. 518, 519-20 (1996).

The weight to be attached to relevant evidence is an 
adjudication determination. Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  The Board must assess the weight and 
credibility to be given to the evidence. Sanden v. Derwinski, 
2 Vet. App. 97, 101 (1992). Viewing the evidence objectively, 
the Board finds that service connection should be granted on 
the record for residuals of Bell's palsy.

The record shows that the veteran was treated over several 
months in service for Bell's palsy.  There is no subsequent 
evidence showing that all residuals of that infection 
resolved, and the veteran has testified credibly that they 
have not. Moreover, during the February 2007 VA examination, 
after examination, the examiner diagnosed that the veteran's 
Bell's palsy had not resolved-it was "near resolved" with 
noted residuals including the facial asymmetry discussed 
above.

The Board concludes that the evidence, viewed liberally, is 
at least in equipoise. That is, it is as likely as not that 
the veteran has residuals of Bell's palsy that is 
etiologically related to the veteran's service.  The veteran 
is therefore entitled to the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, it is 
the judgment of the Board that service connection is 
warranted for residuals of Bell's palsy.    

Bilateral Hearing Loss and Tinnitus

For cases in which a veteran served continuously for ninety 
(90) days or more during a period of war, or during peacetime 
service after December 31, 1946, and an organic disease of 
the nervous system, such as sensorineural hearing loss, 
becomes manifest to a degree of 10 percent within one year 
from date of termination of such service, such disease shall 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  This presumption is rebuttable by affirmative 
evidence to the contrary. 38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.307, 3.309 
(2007).

For the purpose of applying the laws administered by the VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2007).

Service department audiometric readings prior to October 31, 
1967 are assumed to be in American Standards Association 
(ASA) units, which must be converted to International 
Standard Organization (ISO) units in order to evaluate for 
hearing loss under 38 C.F.R. § 3.385.  As it pertains to the 
requirements under 38 C.F.R. § 3.385, ASA units are converted 
to ISO units by the numeric addition of 15, 10, 10, 10, and 
5, to the auditory thresholds at the frequencies 500, 1000, 
2000, 3000, and 4000 Hertz, respectively.   

The threshold for normal hearing is from 0 to 20 decibels; 
higher threshold levels indicate some degree of hearing loss.  
Hensley v. Brown, 5 Vet. App. 155 (1993).  If the record 
shows (a) acoustic trauma due to significant noise exposure 
in service and audiometric test results reflecting an upward 
shift in tested thresholds in service, though still not 
meeting the requirements for a "disability" under 38 C.F.R. § 
3.385, and (b) post service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes. Id at 159.

The veteran is claiming entitlement to service connection for 
bilateral hearing loss and tinnitus. The veteran attributes 
his claimed hearing loss and tinnitus to injury caused by 
noise experienced during his service.  He has testified as to 
noise exposure experienced firing guns during basic training; 
and while performing duties on the flight line loading 
airplanes in Guam and Vietnam, which exposed him to jet 
engine noise every day. The record indicates that the veteran 
served during the Vietnam Era in the Air Force with two and 
one-half years of foreign or sea service.  Service personnel 
records show that during the Vietnam Era, he served in both 
Guam and Vietnam as a munitions specialist, including loading 
munitions on planes while on the flight line.  

Service medical records show the following results of 
audiometric testing during the veteran's period of service.  
The June 1964 enlistment examination report shows that just 
prior to service, audiometric testing revealed pure tone 
thresholds (after ISO conversion) of 5, 0, 0, and 0 decibels 
in his right ear, and 5, 0, 0, and -5 decibels in his left 
ear, at 500, 1,000, 2,000, and 4000 Hertz, respectively.  
Those elevated pure tone thresholds do not meet the 
requirements to be considered to be a pre-existing disability 
under 38 C.F.R. § 3.385.  

The August 1966 "remote duty" examination report shows that 
after about one year of duty in Guam, audiometric testing 
revealed pure tone thresholds (after ISO conversion) of 30, 
25, 25, 25, and 20 decibels in his right ear, and 30, 25, 20, 
25, and 15 decibels in his left ear, at 500, 1,000, 2,000, 
3000, and 4000 Hertz, respectively.  

The August 1968 separation examination report shows that 
audiometric testing revealed pure tone thresholds (ISO) of 
15, 10, 10, 5, and 15 decibels in his right ear, and 15, 10, 
10, 0, and 10 decibels in his left ear, at 500, 1,000, 2,000, 
3000, and 4000 Hertz, respectively.  

The elevated pure tone thresholds shown in August 1966 and in 
August 1968 do not meet the requirements to be considered to 
be a disability under 38 C.F.R. § 3.385.  However, the August 
1966 pure tone thresholds are beyond the range of normal 
hearing, and indicate some degree of hearing loss at the time 
of that examination.  Current Medical Diagnosis and Treatment 
110-11 (Stephen A. Schroeder et. al. eds., 1988) as cited in 
Hensley v. Brown, 5 Vet. App. 155 (1993) ("the threshold for 
normal hearing is from 0 to 20 [decibels], and higher 
threshold levels indicate some degree of hearing loss").

The report of a February 2007 VA audiologic examination shows 
that the examiner reviewed the claims file, and noted normal 
hearing during service examinations.  The veteran reported 
complaints of bilateral decline in hearing from six months 
before, right worse than left.  The veteran denied having any 
tinnitus.  The veteran reported military noise involving four 
years of unprotected exposure to gunfire, explosions, and 
B52s.  He reported a history of civilian noise exposure to 
unprotected noise from automobiles while working as a 
mechanic.  The examiner noted that there was no history of 
tinnitus. 

Audiological evaluation of the ears during the February 2007 
examination shows that the pure tone hearing threshold levels 
at 500, 1000, 2000, 3000, and 4000 hertz were 15, 25, 30, 40, 
and 60 dB on the right (average of 38.75 db), and 25, 25, 30, 
45, and 55 dB on the left (average of 38.75 db).  Speech 
recognition scores using the Maryland CNC Test were 72 
percent for the right ear and 64 percent for the left ear.   
 
The report contains a diagnosis of mild to moderately severe 
sensorineural hearing loss HFHL (high frequency hearing loss) 
at 2000 Hz to 4000 Hz bilaterally.  The examiner concluded 
with an opinion based on review of the claims file 
audiological history, noise history, medical history, and 
that examination's results.  The examiner opined that it is 
less likely than not that the veteran's unprotected military 
noise exposure caused his current hearing loss or tinnitus.  
The examiner noted that the basis for that opinion was that 
the veteran's hearing was documented as normal for both ears 
when he exited the military; and that he had had a history of 
unprotected civilian noise exposure since service.  The 
examiner also noted that the veteran denied having any 
tinnitus.

A private audiology evaluation report dated in September 2007 
included audiometric findings of pure tone hearing threshold 
levels in graphic instead of numeric form.  The speech 
recognition score was 88 percent for the right ear and for 
the left ear.  The Board is precluded from applying these 
graphic results to the criteria of 38 C.F.R. § 3.385 in order 
to determine the severity of the veteran's hearing loss 
disability.  See Kelly v. Brown, 7 Vet. App. 471 (1995) 
(holding that neither the Board nor the RO may not interpret 
graphical representations of audiometric data).  
Nevertheless, a visual analysis of the graphic findings 
clearly indicates that the pure tone thresholds for each ear 
meet the requirements to be considered a disability under 38 
C.F.R. § 3.385.  

In a letter accompanying that report, the examining physician 
noted that he had evaluated the veteran as to noise induced 
hearing loss while in active military service.  That 
physician stated that after a thorough ear, nose and throat 
examination, and review of the audiogram, he determined that 
the veteran has tinnitus and sensorineural hearing loss due 
to noise induced trauma while on active military service.

In summery, the medical evidence shows that at the time of 
enlistment in June 1964, the record reflects no hearing loss 
in either ear.  Some two years later at the time of the 
August 1966 examination, audiometric testing shows that pure 
tone thresholds exceeded 26 decibels in one of the five 
frequencies recorded for each ear; and all were at least 20 
decibels.  38 C.F.R. § 3.385 requires that three of five 
frequencies at 500, 1000, 2000, 3000, or 4000 Hertz must 
exceed 26 Hertz to constitute hearing loss for VA purposes.  
However, the pure tone thresholds of 20 or greater decibels 
indicate some degree of hearing loss; and shows a worsening 
over findings at the June 1964 enlistment examination.  See 
generally Hensley v. Brown, 5 Vet. App. 155 (1993).  There 
was an improvement shown in recorded thresholds from the time 
of the August 1966 examination to the time of the August 1968 
separation examination; however, even in 1968, the pure tone 
thresholds were generally greater than those shown at 
enlistment in 1964.  In sum, the higher threshold levels 
shown in August 1966 were all at a range beyond normal 
hearing (20 decibels or above), and even the threshold levels 
shown in August 1968 at separation indicate some adverse 
change over findings at enlistment.  

The medical evidence makes it clear that there is a present 
"hearing loss disability" as defined by the provisions of 38 
C.F.R. § 3.385 (2007).  The February 2007 VA audiologic 
examination results clearly shows this as does the private 
audiology report in September 2007.  Both reports contain 
results for the left and right ears that unambiguously show 
bilateral hearing loss disability for VA purposes.  

Based on the evidence of record including the credible 
testimony given by the veteran, he apparently spent a good 
part of his military career working in proximity to aircraft 
on the flight line, a setting in which, presumably, he was 
exposed to considerable noise exposure.  He also worked 
during service with munitions and fired guns, which exposed 
him to loud noise in service.  

There are conflicting opinions regarding the etiology of the 
veteran's bilateral hearing loss and as to any nexus between 
that disorder and service.  The February 2007 VA examiner has 
opined that it is less likely than not that the veteran's 
military noise exposure caused his current hearing loss; and 
essentially that the veteran did not have tinnitus.  The 
private treatment provider who examined the veteran in 
September 2007 concluded that the veteran had tinnitus and 
sensorineural hearing loss that were due to noise induced 
trauma in service.  

After careful review of the record, including the veteran's 
credible testimony and the findings shown on private and VA 
audiological examinations, and giving the veteran the benefit 
of the doubt, the Board finds the evidence to be in 
equipoise.  Under such circumstances, with the resolution of 
all reasonable doubt in the veteran's favor, and without 
ascribing error to the action by the RO, the Board concludes 
that service connection for bilateral hearing loss and for 
tinnitus is warranted.  


ORDER

Entitlement to service connection for post-traumatic stress 
disorder is denied.

Entitlement to service connection for flat feet is denied.

Service connection for residuals of Bell's palsy is granted.

Service connection for bilateral hearing loss is granted.

Service connection for tinnitus is granted.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


